DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed July 11, 2019, has been entered in full.  Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2019, and May 17, 2022, are being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities.  
In claim 4, lines 2-3, “further comprising: the neural network which performs” should be “wherein: the neural network
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “determination unit” of claim 1,
the “control unit” of claim 1, and
the “information processing device” of claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Annapureddy’ (US 2016/0321784 A1).
Regarding claim 1, Annapureddy discloses a neural network learning device comprising:
a determination unit (This limitation has been interpreted under 35 U.S.C. 112(f); According to [0062] et seq. of the specification (as published), the corresponding structure includes a processor/computer performing the function; Annapureddy discloses such processor/computer implementation – e.g., Fig. 1, [0037]-[0039], [0133], [0136] et seq.) configured to determine a size of a local region in learning information for each of a plurality of hierarchical layers ([0066]-[0070], Fig. 6A, image size is determined at each of plurality of hierarchical layers in neural net; e.g., [0047], the image may correspond to a cropped local region of learning information (i.e. a training image); For at least this reason, the image size at each layer is a size of a local region in learning information), based on a structure of a neural network ([0068], size of image is determined based on structure of neural network, such as its stride), the local region being targeted for learning by the neural network including the hierarchical layers (e.g., [0047]-[0048], the image – i.e. the local region – is targeted for learning by passing it through the layers, calculating an error, and backpropagating the error); and
a control unit (This limitation has been interpreted under 35 U.S.C. 112(f); According to [0062] et seq. of the specification (as published), the corresponding structure includes a processor/computer performing the function; Annapureddy discloses such processor/computer implementation – e.g., Fig. 1, [0037]-[0039], [0133], [0136] et seq.) configured to control in such a way as to repeat extracting the local region from the learning information, based on the size of the local region which is determined by the determination unit, and learning, by the neural network, the learning information being represented by the local region being extracted, while changing the size of the local region being extracted from the learning information (e.g., [0079]-[0083], outer loop changes reduction factors – which changes the size of the image/local regions at each layer as described above and in Fig. 6a – and inner loop repeatedly learns/trains the neural network using the changed image/local region size in order to optimize performance; also see Figs. 7 and 11).

Regarding claim 3, Annapureddy discloses the device of claim 1, wherein 
the determination unit determines the size of the local region, based on a size of a filter related to the hierarchical layer which performs a convolutional calculation by the filter ([0101]-[0106], Fig. 9, a size of a convolutional filter of a given hierarchical layer is related to a reduction factor applied to that layer, such that the size of the filter is based on the reduction factor and vice versa; [0070], Fig. 6a, size of the image/local region at a given layer is based on the same reduction factor; For at least this reason, the size of the local region is based on the size of the filter).

Regarding claim 4, Annapureddy discloses the device of claim 1, first comprising:
the neural network which performs pattern recognition processing (e.g., [0075], recognizing a pattern such as the number three).

Regarding claim 5, Annapureddy discloses the device of claim 4, wherein,
as the pattern recognition processing, the neural network performs face recognition processing (e.g., [0065]), object recognition processing (e.g. [0076], [0041]), or voice recognition processing (e.g., [0041]).

Regarding claim 6, Examiner notes that the claim recites a method that is substantially the same as the method performed by the device of claim 1.  Annapureddy discloses the device of claim 1 (see above).  Accordingly, claim 6 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Annapureddy for substantially the same reasons as claim 1.

Regarding claim 8, Examiner notes that the claim recites a method that is substantially the same as the method performed by the device of claim 3.  Annapureddy discloses the device of claim 3 (see above).  Accordingly, claim 8 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Annapureddy for substantially the same reasons as claim 3.

Regarding claim 9, Examiner notes that the claim recites a non-transitory computer-readable recording medium storing a neural network learning program which causes a computer to execute: a method that is substantially the same as the method performed by the device of claim 1.  Annapureddy discloses the device of claim 1 (see above).  Annapureddy further discloses implementing its device’s method as a non-transitory computer-readable recording medium storing a neural network learning program which causes a computer to execute: the method (e.g., [0137]).  Accordingly, claim 9 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Annapureddy for substantially the same reasons as claim 1.


Allowable Subject Matter
Claims 2, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669